Per Curiam:

The principal questions presented by plaintiff in error arise upon instructions given and refused; but as no objections were made nor exceptions taken to these rulings they are not open to our consideration. For the same reason the ruling of the court on a motion to strike out portions of the petition cannot be reviewed. We find nothing substantial in the complaints as to the admission and exclusion of testimony offered by the parties, nor as to the special findings of the jury. No material error appearing in the record the judgment will be affirmed.